OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. § 119(e).  

Information Disclosure Statement
Note the attached PTO-1449 forms submitted with the Information Disclosure Statements.


Drawings
The drawings are objected to under 37 CFR § 1.84 in view of the following deficiencies that require correction:
Figure 2:  The scale/font size of the words in the flowchart is
too small and/or blurry rendering the words difficult to discern. The scale to
which a drawing is made must be large enough to show the mechanism without
crowding when the drawing is reduced in size to two-thirds in reproduction. 37 CFR 1.84(k).
Applicant should review the specification and drawing Figures to ensure a proper one-to-one correspondence between the specification and drawings in accordance with MPEP 608.01(g) and 37 CFR 1.84(f).  The brief description of the drawings and the descriptive portion of the specification may require revision in accordance with any drawing objections listed herein or those noticed by Applicant during said review.	
From MPEP 608.01(g):  The reference characters must be properly applied, no single reference character being used for two different parts or for a given part and a modification of such part. See 37 CFR 1.84(p). Every feature specified in the claims must be illustrated, but there should be no superfluous illustrations.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES

Replacement Drawing Sheets

Drawing changes must be made by presenting replacement figures which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments, or remarks, section of the amendment.  Any replacement drawing sheet must be identified in the top margin as “Replacement Sheet” (37 CFR 1.121(d)) and include all of the figures appearing on the immediate prior version of the sheet, even though only one figure may 

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and centered within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheets must be clearly labeled as “Annotated Marked-up Drawings” and accompany the replacement sheets.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The Abstract of the Disclosure is objected to because:
	a.	Line 1:  the recitation of "Disclosed are” is an improper implied phrase.
	Correction is required.  See MPEP § 608.01(b).
The title is acceptable.

Claim Rejections - 35 U.S.C. § 112, second paragraph or 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The inquiry during examination is patentability of the invention as the inventor or a joint inventor regards such invention.  If the claims do not particularly point out and distinctly claim that which the inventor or a joint inventor regards as his or her invention, the appropriate action by the examiner is to reject the claims under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989).

Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

Claim 1:  the body of the claim does not support the preamble of the method leading to confusion and indefiniteness - it is wholly unclear how steps (A) and (B) perform an assessment of the accuracy of the aggregate moisture probe as set forth in the preamble.  Claim 1 lacks definiteness and appears incomplete.


Claim 6, line 5:  it appears “mixture” should be --the--; in line 7, it appears “mixture” should be --the-- for clarity and consistency.

Claim 11:  “the slump monitoring computer processor unit” and “the concrete delivery truck” lack antecedent basis.

Claim 19, line 6:  does the “material” in line 6 have any relationship to the material recited in line 3?

Claim 21:  “the slump monitoring computer processor unit” and “the concrete delivery truck” lack antecedent basis.

Claim 23 recites " ... the signal is sent to a hand-held mobile device located at the construction site at which the concrete mixture prepared from the materials batched, the signal enabling a construction site foreman to understand whether chemical admixtures, water, or mixture thereof can be added into the concrete mixture." which lacks clarity nad is confusingly worded. For purposes of this examination, as best understood, claim 23 has been interpreted as " ... the signal is sent to a hand-held mobile device located at the construction site, the signal enabling a construction site foreman to understand whether chemical admixtures, water, or mixture thereof can be added into the concrete mixture."

Claim 25, line 2:  it appears “batch” should be --batched-- for clarity.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).
The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000). "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. Inc. v. Union Oil Co. of California
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness."  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  See MPEP 2112.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102  that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19-22 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,764,273 B2 to Koehler, et al. (hereinafter "Koehler").
As per claim 19, Koehler discloses a method for monitoring concrete ingredients (a method for monitoring rheology properties of a hydratable concrete mix; abstract) comprising: (A) comparing currently monitored slump changes of a slurried concrete mixture, achieved after adding a unit volume or moss of material per unit volume of concrete (a measured current slump of concrete mixture (currently monitored slump changes) from a hydratable concrete mixture r:nade of a dose (a unit volume) having amounts of water and admixtures and cement; abstract; column 4, lines 32-52; column 9, lines 3-15), with slump changes predicted for the slurried concrete mixture based


As per claim 20, Koehler discloses the method of claim 19, and Koehler further discloses wherein the material is water, one or more
chemical admixtures or a combination thereof (concrete mix comprising aggregates and water, and a rheology modifying agent (material) comprising a mixture of polymeric dispersant and water; column 13, lines 47-51; column 14, lines 10-14).

As per claim 21, Koehler discloses the method of claim 19, and Koehler further discloses wherein the initiation of the alarm is also based on (i) information, contained in an electronic ticket, regarding the design of the concrete mixture as provided by a computer processor unit at the concrete plant to the slump monitoring computer processor unit of the concrete delivery truck (optional), (ii) currently measured
plastic properties of the concrete (the alarm is triggered when there is difference between target values and the currently measured slump values comprising slump rheology including plastic viscosity (plastic properties); column 12, lines 47-58; column , lines 14-24), (iii) ambient temperature or relative humidity (atmospheric temperature; column 8, lines 6-16), or (iv) a combination thereof (optional).

As per claim 22, Koehler discloses the method of claim 19, and Koehler further discloses wherein, in step (B)(i), the signal is sent to a concrete plant computer processor unit used for batching the concrete mixture (the alarm is sent to a programmable computer processing unit = CPU which accessible to a batch master at a mixing facility having a stationary concrete plant mixer (a concrete plant computer processor unit) for necessary adjustments to be made to a load design (for batching the concrete mixtures); abstract; column 8, lines 6-15; column 9, lines 1-2; column 12, lines 40-58; column 13, lines 46-51; column 14, lines 34-40; column 21, lines 38-44), whereby an adjustment is made in the amount of chemical admixture for making a subsequent load of concrete (optional), an adjustment is made in the amount of water used for making a subsequent load of concrete (optional), or adjustments are made in the amounts of both chemical admixture and water used for making a subsequent load of concrete (adjusting added water and chemical admixture amount to prepare each batch (making a subsequent load) when a deviation from the target rheological property is signaled; column 4, lines 37-52; column 8, lines 6-15; column 12, lines 4 7-58; column 19, lines 38-49).

As per claim 25, Koehler discloses the method of claim 19, and Koehler further discloses wherein, step (B)(i), the signal is sent to a concrete plant at which the materials were batch from (the alarm is sent to a mixing facility having a stationary 

As per claim 26, Koehler discloses a system having a computer processor unit programed to monitor concrete slump (a programmable CPU controls and monitors a slump of a concrete; abstract; column 4, lines 39-52; column 8, lines 6-15; column 9, lines 1-2; column 12, lines 29-58; column 13, lines 46-51) and to perform the method of claim 19 (see claim 19; the method disclosed by Koehler).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/004569 A1 to Command Alkon Incorporated (hereinafter "Willaman") in view of Koehler.
As per claim 1, Willaman discloses a method for assessing aggregate moisture probe accuracy in concrete manufacture (a method of calibrating moisture sensors (assessing moisture probe accuracy) in a concrete production from aggregates; abstract; page 6, lines 17-19), comprising: (A) comparing currently monitored values of a slurried concrete mixture prepared from aggregates dispensed from a hopper or conveyor belt (aggregates are dispensed using a conveyor or hopper 4 and conveyed to a collection funnel 12 to be combined with water 16, cement 14 and chemical admixtures 18 to form a concrete mixture (a slurried concrete mixture) with a specified
water-to-cement = W/C ratio achieved by monitoring a difference between a measured moisture level and an actual moisture content using a bake-out analysis (monitored value); abstract; page 3, lines 24-32; page 5, lines 21-23; page 11, lines 16-22, page 
dispensed from the conveyor or hopper 4 to a storage bin 6 (a probe in the hopper), and for forming the concrete mixture with desired W/C ratio (values predicted for the slurried concrete mixture), wherein the existing water content in the aggregates is deducted; abstract; page 3, lines 24-32; page 4, lines 15-17, 28-32; page 5, lines 13-28; figure 1); and (B) initiating at least one or more of the following actions, when the difference between expected and currently monitored values meets or exceeds a predetermined threshold value: (when an action limit (a predetermined threshold value) is exceeded, based on difference in the bake-out analysis and the moisture sensor readings, a notification is sent; page 11, lines 16-22, page 12, lines 1-7, 27-34; page 13, lines 1-12): (i) sending a signal or alarm, to a concrete plant at which the aggregates were dispensed from the hopper or conveyor belt, indicating that the predetermined
threshold value was met or exceeded (when the action limit is exceeded the notification is sent (a signal) to a processor 210 controlling the concrete mixture preparation at a concrete plant wherein the aggregates are dispensed using the conveyor or hopper; page 3, lines 21-33; page 11, lines 16-22; page 12, lines 4-7, 18-21, 28-34; page 13, lines 1-12); (ii) sending a signal or alarm, to a construction site at which a concrete mixture prepared from the aggregates dispensed from the hopper or conveyor belt is scheduled to be delivered, indicating that the predetermined threshold value was met or 
would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to have modified the method, as previously disclosed by Willaman, in order to have provided wherein the values are slump values as previously disclosed by Koehler, for the benefit of being able to efficiently and accurately achieve desired rheological properties to produce and deliver concrete by utilizing automated
computer processing unit (Koehler; column 5, lines 1-31; column 8, lines 6-16, 62-67).



As per claim 5, Willaman and Koehler, in combination, disclose the method of claim 4, and Willaman further discloses wherein the aggregate moisture sensor probe is calibrated based on (i) the difference between expected and currently monitored values (based on comparison between the detected moisture levels and the bake-out analysis it is determined whether the moisture sensor requires calibration; abstract; page 2, lines 29-34; page 11, lines 9-22; column 13, lines 10-12), (ii) previous slump changes achieved by a given unit volume or mass of water added per unit volume of concrete (optional), (iii) previous slump changes achieved by a given unit volume or mass; of chemical admixture added per unit volume of concrete (optional); or (iv) combinations thereof (optional).  Willaman does not disclose wherein the values are slump values. Koehler discloses wherein the values are slump values (a measured current slump of
concrete mixture from a hydratable concrete mixture; abstract; column 4, lines 32-52; column 9, lines 3-15). Given that W/C ratios are important contributors to slump values (Koehler; column 12 lines 54-67), it would have been obvious to a person of ordinary 
values are slump values as previously disclosed by Koehler, for the benefit of being able to efficiently and accurately achieve desired rheological properties to produce and deliver concrete by utilizing automated computer processing unit (Koehler; column 5, lines 1-31; column 8, lines 6-16, 62-67).

As per claim 6, Willaman and Koehler, in combination, disclose the method of claim 1, but Willaman does not disclose wherein, in step (B)(i), the signal is sent to a concrete plant computer processor unit used for batching the concrete mixture, whereby an adjustment is made in the amount of aggregate dispensed from the hopper or conveyor belt for a subsequent concrete load, an adjustment is made in the amount of water or chemical admixture used for making mixture subsequent concrete load, or adjustments are made in the amounts of both aggregate and water and/or chemical admixture used for making mixture subsequent concrete load.  However, Koehler
discloses wherein, in step (B)(i), a signal is sent to a concrete plant computer processor unit used for batching a concrete mixture (a programmable computer processing unit = CPU controls, monitors and adjusts a slump of a concrete and is accessible to a batch
master at a mixing facility having a stationary concrete plant mixer (a concrete plant computer processor unit) in which the dosing of the hydratable ingredients (a concrete mix) is performed and an alarm is sent to the CPU for necessary adjustments to be made to a load design; abstract; column 8, lines 6-16; column 9, lines 1-2; col. 12, lines 40-58: column 1;j, lines 46-51; column 14, lines 34-40; column 21, lines 38-44), 
for the benefit of being able to change dosing for subsequent concrete mixes (Koehler; column 12, lines 5-17) to achieve efficiently and accurately desired rheological properties to produce and deliver concrete by utilizing automated computer processing unit (Koehler; column 5, lines 1-31; column 8, lines 6-16, 62-67).

As per claim 16, Willaman and Koehler, in combination, disclose the method of claim 1, and Willaman further discloses wherein, in step (B), the expected values are based on concrete data produced using aggregate moisture meters (forming the concrete mixture with the desired W/C ratio (the expected values), wherein the existing water content in the aggregates is deducted when forming the concrete slurry; abstract; page 3, lines 24-32; page 4, lines 15-17, 28-32; page 5, lines 13-28) calibrated to within the manufacturer tolerances (the moisture sensors are calibrated to meet manufactures 
accurately achieve desired rheological properties to produce and deliver concrete by utilizing automated computer processing unit (Koehler; column 5, lines 1-31; column 8, lines 6-16, 62-67).

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/004569 A1 to Willaman in view of US 2014/0104972 A1 to Verifi LLC (hererinafter "Roberts").
As per claim 1, Willaman discloses a method for assessing aggregate moisture probe accuracy in concrete manufacture (a method of calibrating moisture sensors (assessing moisture probe accuracy) in a concrete production from aggregates; abstract; page 6, lines 17-19), comprising: (A) comparing currently monitored values of a slurried concrete mixture prepared from aggregates dispensed from a hopper or conveyor belt (aggregates are dispensed using a conveyor or hopper 4 and conveyed to 
water-to-cement = W/C ratio achieved by monitoring a difference between a measured moisture level and an actual moisture content using a bake-out analysis (monitored value); abstract; page 3, lines 24-32; page 5, lines 21-23; page 11, lines 16-22, page 12, lines 1-7, 31-34; page 13, lines 24-33; figure 1), with values predicted for the slurried concrete mixture, based on the aggregate moisture levels as detected by a probe in the hopper or conveyor belt from which the aggregates were dispensed to make the concrete mixture (a moisture sensor 8 detects an aggregate moisture level of the aggregates (values based on the aggregate moisture levels as detected by a probe)
dispensed from the conveyor or hopper 4 to a storage bin 6 (a probe in the hopper), and for forming the concrete mixture with desired W/C ratio (values predicted for the slurried concrete mixture), wherein the existing water content in the aggregates is deducted; abstract; page 3, lines 24-32; page 4, lines 15-17, 28-32; page 5, lines 13-28; figure 1 ); and (B) initiating at least one or more of the following actions, when the difference between expected and currently monitored values meets or exceeds a predetermined threshold value: (when an action limit (a predetermined threshold value) is exceeded, based on difference in the bake-out analysis and the moisture sensor readings, a notification is sent; page 11, lines 16-22, page 12, lines 1-7, 27-34; page 13, lines 1-12): (i) sending a signal or alarm, to a concrete plant at which the aggregates were dispensed from the hopper or conveyor belt, indicating that the predetermined
threshold value was met or exceeded (when the action limit is exceeded the notification is sent (a signal) to a processor 210 controlling the concrete mixture preparation at a 
signal) to a processor 210 regarding controlling the prepared concrete mixture with the specified W/C ratio (monitoring the value of a concrete mixture prepared) at a concrete plant wherein the aggregates are dispensed using the conveyor or hopper; page 3, lines
21-33; page 11, lines 16-22; page 12, lines 4-7, 18-21, 28-34; page 13, lines 1-12); or (iv) performing a combination of any of steps (i) through (iii) (optional).  Willaman does not disclose wherein the values are slump values. 
Roberts discloses wherein the values are slump values (automated slump monitoring systems;  paragraph (0018]). Given that W/C ratios are important contributors to slump values (Roberts; paragraph (0020]), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to
have modified the method, as previously disclosed by Willaman, in order to have provided wherein the values are slump values as previously disclosed by Roberts, for the benefit of accurately monitoring concrete rheology (Roberts; paragraph (0018]).

water and admixture can be added to obtain a concrete load (achieved by a given unit volume or mass of water added per unit volume of concrete) with desired target rheology; abstract; paragraphs (0011]. (0019], [0046]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to have modified the method, as previously disclosed by Willaman, in order to have
provided wherein an initiation of at least one or more actions in Step (B) is also based on data resulting from monitoring for changes in (i) previous slump changes achieved by a given unit volume or mass of water added per unit volume of concrete, as 

As per claim 3, Willaman and Roberts, in combination, disclose the method of claim 2, but Willaman does not disclose wherein a signal or alarm is sent to the concrete plant indicating that a material change has occurred if there were changes in (i), (ii), (iii), or (iv) of claim 2. However, Roberts discloses wherein a signal or alarm is sent to the concrete plant (the alert is sent to a ready-mix-producer at a ready-mix plant; paragraph (0019]) indicating that a material change has occurred if there were changes in (i) of claim 2 (based on the monitored concrete slump differences (a material change has occurred); paragraph (0019]).  It would have been obvious to a person of
ordinary skill in the art before the effective filing date of the invention, to have modified the method, as previously disclosed by Willaman, in order to have provided wherein a signal or alarm is sent to the concrete plant indicating that a material change has occurred if there were changes in (i) of claim 2, as previously disclosed by Roberts, for the benefit of confirming that desired rheology conditions are met (Roberts; paragraph [0067]) to prevent incorrect delivery (Roberts; paragraph [0071]).

As per claim 7, Willaman and Roberts, in combination, disclose the method of claim 1, and Willaman further discloses the concrete mixture prepared from the aggregates dispensed form the hopper or conveyor belt (the concrete mixture is prepared from the aggregates dispensed using a conveyor or hopper 4 and conveyed to a collection funnel 12 to be combined with water 16, cement 14 and chemical 
construction site foreman to understand whether chemical admixtures, water, or mixture thereof can be added into the concrete mixture. However, Roberts discloses wherein, in step (B)(ii), the signal is sent to a hand-held mobile device located at the construction site at which the concrete mixture prepared is scheduled for delivery (the alert is sent to a hand-held device to be received by a foreman at a construction site to indicate the slump of the concrete remaining in a delivery truck (scheduled for delivery); paragraphs [0019], (0048], (0070]. (0075], [0079]), the signal enabling a construction site foreman to understand whether chemical admixtures, water, or mixture thereof can be added into the concrete mixture (the alert received by the foreman at the construction site indicates how much concrete remains in the truck, a volume and the slump, thus enabling a construction site foreman to understand whether chemical admixtures, water, or mixture thereof can be added into the concrete mixture In order to obtain a batch of concrete with suitable slump for delivery; paragraphs [0019], (0070], (0075], [0079], (0083]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to have modified the method, as previously disclosed by Willaman, in order to have provided wherein, in step (B)(ii), the signal is sent to a hand-held mobile device located at the construction site at which the concrete mixture prepared is scheduled for delivery, the signal enabling a construction site foreman to understand whether chemical admixtures, water, or mixture thereof can be added into
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Koehler in view of Willaman.
As per claim 18, Koehler discloses a system having a computer processor unit programed to monitor concrete slump and to perform a method (a programmable CPU controls and monitors a slump of a concrete; abstract; column 4, lines 39-52; column 8, lines 6-15; column 9, lines 1-2; column 12, lines 29-58; column 13, lines 46-51). Koehler does not disclose the method of claim 1. However, Willaman and Koehler, in combination, disclose the method of claim 1 (see claim 1 ).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to have modified the method, as previously disclosed by Koehler, in order to have provided the method of claim 1 for the benefit of utilizing moisture sensors detecting aggregate levels and a processor (Willaman; abstract; page 13, lines 9-11) with measured slump values to produce loads with consistent quality (Koehler; column 2, lines 10-15; column 14, line::; 31-40).

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Koehler in view of Roberts.
As per claim 23, Koehler discloses the method of claim 19, and Koehler further discloses wherein, in step (B)(ii), the signal is sent the construction site (the alarm is 
[0070), [0075), [00791), the signal enabling a construction site foreman to understand whether chemical admixtures, water, or mixture thereof can be added into a concrete mixture (the alert received by the foreman at the construction site indicates how much of a concrete mixture remains in the truck, a volume and the slump of the concrete mixture, thus enabling a construction site foreman to understand whether chemical admixtures, water, or mixture thereof can be added into the concrete mixture in order to obtain a batch of concrete with suitable slump for delivery; paragraphs [0019). [0070), [0075), [0079). [00831).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to have modified the method, as previously disclosed by Koehler, in order to have provided wherein a signal is sent to a hand-held mobile device located at a construction site, the signal enabling a construction site foreman to understand whether chemical admixtures, water, or mixture thereof can be added into a concrete mixture, as previously disclosed by Roberts, for the benefit of having accurate and confirmed rheology of the concrete for a specific 

As per claim 24, Koehler discloses the method of claim 19, and Koehler further discloses wherein, in step (B)(iii), the signal is sent to a computer processor unit (the alarm is sent to a computer processing unit= CPU; abstract; column 8, lines 6-15; column 9, lines 1-2; column 12, lines 47-58; column 13, lines 46-51) the concrete monitoring computer processor unit being programmed to receive the signal and to adjust the amount of water, the amount of chemical admixture, or the amounts of both water and chemical admixture into the concrete mixture (the CPU is programmed to monitor and control and change the dose (programmed to adjust) of the water and
chemical admixtures to prepare the concrete mixture; abstract; column 4, lines 39-52; column 8, lines 6-15; column 9, lines 1-2; column 12, lines 29-58; column 13, lines 46-51).  Koehler does not disclose wherein the processor is continually monitoring the concrete mixture in-transit during delivery of the concrete mixture from a concrete plant to a pour event at a construction site of the concrete mixture being delivered to the construction site.  However, Roberts discloses wherein a processor is continually monitoring a concrete mixture in-transit during delivery of the concrete mixture from a concrete plant to a pour event at a construction site of the concrete mixture being
delivered to the construction site (a computer processing unit= CPU (a processor) performs an automated and programmable slump monitoring system to monitor slump values of a concrete mixture loaded to a drum of a delivery truck from the time of loading an original load sized of concrete mixture to the drum (continually monitor a 
a concrete plant to a pour event at a construction site of the concrete mixture being delivered to the construction site, as previously disclosed by Roberts, for the benefit of having accurate and confirmed rheology of the concrete for a specific delivery (Roberts;
paragraphs [0072]-[00731) monitored throughout a transit.

Claims 8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Willaman in view of Roberts as evidenced by US 2014/0104066 A 1 to Verifi LLC (hereinafter "Jordan").
As per claim 8, Willaman and Roberts, in combination, disclose the method of claim 1, and Willaman further discloses wherein, in step (B)(iii), the signal is sent to a computer processor unit (when the action limit is exceeded the notification is sent to the processor 210 regarding controlling the concrete mixture preparation at the concrete plant page 11, lines 16-22; page 12, lines 4-7, 18-21, 28-34; page 13, lines 1-12). Willaman does not disclose wherein the processor is continually monitoring the concrete mixture in-transit during delivery of the concrete mixture from a concrete plant to a pour event at a construction site, the concrete monitoring computer processor unit being programmed to receive the signal and to adjust the amount of water, the amount of 
wherein a processor is continually monitoring a concrete mixture in-transit during delivery of the concrete mixture from a concrete plant to a pour event at a construction site (a computer processing unit= CPU (a processor) performs an automated and programmable, thus it is reasonable to assume that the processor is continually monitoring, slump monitoring system to monitor slump values of a concrete
mixture loaded to a drum of a delivery truck from the time of loading an original load sized of concrete mixture to the drum (continually monitor a concrete mixture in-transit from a concrete plant) to a single or multiple pouring events at a single or multiple construction site; paragraphs [0010). [0015), [0041], [0044), [00461), the concrete monitoring computer processor unit being programmed to receive the signal and to adjust the amount of water, the amount of chemical admixture, or the amounts of both water and chemical admixture into the concrete mixture being delivered to the construction site (the programmable CPU receives an alert to initiate addition of an
appropriate amount of a fluid comprising water and admixture can be added to obtain a concrete load (achieved by a given unit volume or mass of water added per unit volume of concrete) with desired target rheology; abstract; paragraphs [0011), [0019), [0046). [0049), [00681).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to have modified the method, as
previously disclosed by Willaman, in order to have provided wherein a processor is continually monitoring a concrete mixture in-transit during delivery of the concrete mixture from a concrete plant to a pour event at a construction site, the concrete 
delivery (Roberts; paragraph [00711).  As evidenced by Jordan, using a programmable processor to continuously monitor one or more rheological parameters continuously during a concrete delivery from a producer to a customer is well known in the art (Jordan; abstract; paragraphs [0015), [00221).

As per claim 10, Willaman and Roberts, in combination, disclose the method of claim 8, but Willaman does not disclose wherein the amount of added water or chemical admixture is determined based on (i) previous slump increases achieved by a given unit volume or mass of added water per unit volume of concrete; (ii) previous slumps achieved by a given total water amount added per unit volume of concrete; or (iii) a combination thereof.  However, Roberts discloses wherein the amount of added water or chemical admixture is determined based on (i) previous slump increases achieved by a given unit volume or mass of added water per unit volume of concrete (the CPU is programmed to access a database wherein admixture amounts have been previously correlated with rheology changes such that an appropriate amount of a fluid comprising water and admixture can be added to obtain a concrete load (achieved by a given
unit volume or mass of water added per unit volume of concrete) with desired target rheology; abstract; paragraphs (0011], (0019], [0046]).  It would have been obvious to a 

As per claim 11, Willaman and Roberts, in combination, disclose the method of claim 10, but Willaman does not disclose wherein the amount of water or chemical admixture added is calculated based on (i) information contained in an electronic ticket regarding the design of the concrete mixture as provided by a computer processor unit at the concrete plant to the slump monitoring computer processor unit of the concrete delivery truck, (ii) currently measured slump or other rheology property of the slurry state concrete mixture, (iii) ambient temperature or relative humidity, or (iv) a combination thereof.  However, Roberts discloses wherein the amount of water or chemical admixture added is calculated (calculating the amount of water or chemical admixture to be added; paragraphs [0078]. [0089]) based on (ii) currently measured slump or other rheology property of the slurry state concrete mixture (treating the
concrete mixture with determined rheology (currently measured slurry state) based on the calculations; paragraphs [0078], [0089]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to have modified the method, as previously disclosed by Willaman, in order to have provided wherein the 

As per claim 12, Willaman and Roberts, in combination, disclose the method of claim 11, but Willaman does not disclose wherein, the electronic ticket contains information concerning the amounts of cement, aggregates, and water in the batch concrete mixture, including any corrected amounts.  However, Roberts discloses wherein, the electronic ticket contains information concerning the amounts of
cement, aggregates, and water in the batch concrete mixture, including any corrected amounts (reporting using an electronic ticket to establish data having fluid additions used to alter rheology of a concrete mixture; paragraphs [0067], [0074], [0080]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to have modified the method, as previously disclosed by
Willaman, in order to have provided wherein the amount of water or chemical admixture added is calculated based on (ii) currently measured slump or other rheology property of the slurry state concrete mixture, as previously disclosed by Roberts, for the benefit of having accurate and confirmed rheology of the concrete for a specific delivery (Roberts; paragraphs (0072]-(0073]).

As per claim 13, Willaman and Roberts, in combination, disclose the method of claim 8, but Willaman does not disclose wherein the computer processor unit, which is 
concrete mixture being rotated against the sensor during rotation within the mixer drum, whereby slump values of the concrete mixture are monitored on a continual basis and in real time during delivery.  However, Roberts discloses wherein the computer processor unit, which is monitoring the slump of the concrete mixture in-transit during delivery of the concrete mixture from a concrete plant to a pour event at a construction site, is located on a concrete delivery truck (the slump monitoring during in-transit is performed by the automated and programmable CPU electrically connected to a plurality of sensors in the delivery truck - the CPU located on a concrete delivery truck), wherein the slump values are monitored as the concrete is loaded to the truck and when the concrete is poured at the construction site; abstract; paragraphs [0010], [0015], [0041], [0044], [0046], [0069]), the slump monitoring computer processor unit being connected to at least one sensor on the truck (the slump monitoring CPU is electrically connected to the plurality of sensors; (paragraphs [0015], [0069], [0089]), the at least one sensor providing a signal corresponding to the hydraulic pressure required to rotate
the concrete mixture within a rotatable mixer (the plurality of sensors comprises a hydraulic pressure sensor in a rotatable drum used to mix the concrete (paragraphs [0074], [0086], [0089], [0092]) within a drum located on the delivery truck or to the force 
reasonably assumed to be monitoring the slump values on a continual basis and in real time from the concrete loading to the concrete pouring: abstract; paragraphs [0010], [0015], [0041], [0044]), [0046], [0069]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to have modified the method, as previously disclosed by Willaman, in order to have provided wherein
the computer processor unit, which is monitoring the slump of the concrete mixture in-transit during delivery of the concrete mixture from a concrete plant to a pour event at a construction site, is located on a concrete delivery truck, the slump monitoring computer processor unit being connected to at least one sensor on the truck, the at least one sensor providing a signal corresponding to the hydraulic pressure required to rotate the concrete mixture within a rotatable mixer, drum located on the delivery truck or to the force of the concrete mixture being rotated against the sensor during rotation within the mixer drum, whereby slump values of the concrete mixture are monitored on a continual basis and in real time during delivery, as previously disclosed by Roberts, for the benefit of having accurate and confirmed rheology of the concrete for a specific delivery (Robert: paragraphs [0072]-[0073]).  As evidenced by Jordan, using a programmable processor to continuously monitor one or more rheological parameters continuously .

Claim 9 lacks an inventive step under PCT Article 33(3) as being obvious over Willaman and Roberts in view of Jordan.
As per claim 9, Willaman and Roberts, in combination, disclose the method of claim 1, and Willaman further discloses wherein, in step (B)(iii), the signal is sent to a computer processor unit (when the action limit is exceeded the notification is sent to the processor 210 regarding controlling the concrete mixture preparation at the concrete plant page 11, lines 16-22; page 12, lines 4-7, 18-21, 28-34; page 13, lines 1-12). Willaman does not disclose continually monitoring the concrete mixture in-transit during delivery of the concrete mixture from a concrete plant to a pour event at a construction site, the concrete monitoring computer processor unit being programmed to receive the signal and to adjust the maximum limit of water allowable for the concrete mixture being delivered to the construction site.  However, Jordan discloses continually monitoring a concrete mixture in-transit during delivery of the concrete mixture from a concrete
plant to a pour event at a construction site (a continuous monitoring of delivery vehicle fru111 loading a truck by a ready mix producer at a batch plant (a concrete plant) to a delivery of the concrete to a job site (a pour event at a construction site); abstract; paragraphs (0015), [0019)-[0020)), a concrete monitoring computer processor unit being programmed to receive the signal (a computer processing unit on board of the delivery vehicle receives an alert indicating that an extra water has introduced; abstract; 
detected to adjust other fluid additions in a manner that no more than maximum amount of water is added; paragraphs [0015], [0017], [0020]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to have modified the method, as previously disclosed by Willaman, in order to have provided continually monitoring a concrete mixture in-transit during delivery of the concrete mixture from a concrete plant to a pour event at a construction site, a concrete monitoring computer processor unit being programmed to receive the signal and to adjust the maximum limit of water allowable for the concrete mixture being delivered to the construction site, as previously disclosed by Jordan, for the benefit of preventing adding too much water which would lead to decreased compressive strength in the resultant concrete when hardened (Jordan; paragraphs [0002), [00201).

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Willaman and Koehler in view of US 2008/0273415 A 1 to Thornton, et al. (hereinafter "Thornton").



content to product concrete batch (a concrete mixture) with a precise water ratio as both surface and absorbed moisture of aggregates is taken into account; paragraphs [0030], [0047], [0091]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to have modified the method, as previously disclosed by Willaman, in order to have provided wherein a computer processor unit is programed to take into account the absorptivity of the aggregates used for making a concrete mixture, as previously disclosed by Thornton, for the benefit of achieving extremely precise moisture compensation (Thornton; paragraph [0091]) to produce
high-strength cement (Thornton; paragraphs [0004], [0028]).

Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Willaman in view of Koehler, and further in view of Thornton.

As per claim 15, Willaman and Koehler, in combination, disclose the method of claim 1, but Willaman does not disclose wherein, in step (B), the expected slump values are based on laboratory tests, where the slump is measured and all aggregate moisture is accounted for. However, Koehler discloses wherein, in step (B), the expected slump values are based on laboratory tests (an alarm is triggered (step B) when three is a difference between a measured current slump of a concrete mixture and target values, and wherein the target values are based on at least for references of nominal dose response profiles= NDR, wherein the NDR profiles are established by preparing the reference batches in laboratory measuring the slump in accordance with ASTM C143-05 (based on laboratory tests); abstract; column 12, lines 47-58; column 19, lines 65-67; column 20, lines 1-16), where the slump is measured (the measured current slump of the concrete mixture; abstract; column 4, lines 32-52; column 9, lines 3-15).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to have modified the method, as previously disclosed by Willaman, in order to have provided wherein, in step (B), the expected slump values are based on laboratory test, where slump is measured, as previously disclosed by Koehler, for the benefit of being able to produce consistent quality concrete (Koehler; column 2, lines 10-15). Further, Thornton discloses where the slump is measured and all aggregate moisture is accounted for (moisture probes measure surface and absorbed moisture in aggregates; paragraph [0091]).  It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by Willaman discloses the, in order to have provided a probe measures surface water content of the aggregates, pore water content, or both, as previously disclosed by Thornton, for the benefit of achieving extremely precise moisture compensation (Thornton; paragraph [0091]) to produce high-strength cement (Thornton; paragraph [0004]).

Allowable Subject Matter
None.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Charles Cooley in Art Unit 1774 at telephone number 571-272-1139.  The examiner can normally be reached on Monday - Friday.  
COMMUNICATIONS VIA THE INTERNET AND AUTHORIZATION (ARTICLE 5) and MPEP 502.03
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant to
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 authorize the USPTO to communicate with or to withdraw the authorization:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where a written authorization is given by the applicant, communications via Internet email, other than those under 35 U.S.C. 132  or which otherwise require a signature, may be used. In such case, a printed copy of the Internet email communications MUST be given a paper number, entered into the Patent Application Locating and Monitoring System (PALM) and entered in the patent application file (Doc Code is EMAIL). A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet email. If such a reply is submitted by applicant via Internet email, a copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

USPTO employees are NOT permitted to initiate communications with applicants via Internet email unless there is a written authorization of record in the patent application by the applicant.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email.
 
To check current estimates on how long it will take for a first office action on a patent application by entering an Art Unit or Class and Subclass associated with a current or potential application see:  https://www.uspto.gov/learning-and-resources/statistics/first-office-action-estimator
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  



Phone:  571-272-1139                                                                                                                                                                                                     

								





20 October 2021